DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 01 March 2022 is acknowledged.
Claims 10-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 March 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang “Well Plate-Based Perfusion Culture…” (cited in Applicant’s 5/1/2020 IDS) in view of Hung (US 20170267961), Grego (US 20140308688) and Vulto (US 20180345280).
With respect to claim 1, Zhang discloses an in vitro multi-well pate perfusion culture device comprising a bottomless multi-well plate having a plurality of bottomless wells.. A polymer layer comprising holes is vertically aligned with the wells of the multi-well plate, and a PDMS layer is micropatterned to include a flow channel that connects adjacent sequential wells.  The PDMS layer is attached to a bottom surface of another PDMS layer that is, in turn, attached to the bottom surface of the polymer layer.  A transparent, optical grade glass layer is attached to the bottom surface of the device to seal the bottom of each well.  
[AltContent: textbox (Glass layer)][AltContent: textbox (Polymer layer with microfluidic channels to connect adjacent wells)][AltContent: textbox (Polymer layer with holes)][AltContent: textbox (Bottomless multi-well plate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    266
    269
    media_image1.png
    Greyscale


[AltContent: textbox (Polymer membrane)][AltContent: arrow]
    PNG
    media_image2.png
    125
    335
    media_image2.png
    Greyscale

The use of multiple (e.g. first and second) membranes in different wells constitutes a prima facie obvious duplication of parts that produces a cumulative or otherwise predictable result.  See MPEP 2144.04.  Zhang, however, does not appear to teach that the wells are grouped as four adjacent sequential wells or that PSA layers are used to connect successive polymer layers.
	Hung discloses an in vitro multiwell plate-based perfusion culture device comprising a bottomless multi-well plate having a plurality of bottomless wells.  See Fig. 7B.  Four adjacent sequential wells comprise a culture chamber, wherein the culture chamber includes an inlet well, a cell seeding port well, a cell chamber well and an outlet well.  This is shown in at least Figs. 1B, 10B and 10C.
	Grego discloses a perfusion culture device comprising a plurality of polymer layers (Figure 2b:204, 207, 212, 216, 220) that are stacked to create interconnected wells and microchannels for cell culture. Grego teaches in at least paragraph [0061] that a plurality (i.e. first, second, third) PSA layers are used to attach adjacent polymer layers to each other and ensure that the wells/microchannels remain aligned.
	Before the effective filing date of the claimed invention, it would have been obvious to construct the Zhang device using common fabrication techniques, including 
	Zhang, however, still differs from the claimed invention because Zhang does not a rocking platform for producing pumpless cell perfusion.
	Hung discloses the device as previously described above.  Hung further teaches in at least paragraph [0140] that flow between wells is produced using a rocking platform characterized by an adjustable rocking speed and rocking/tilt angle.  Hung mentions gravity flow in at least paragraphs [0055] and [0091].
	Vulto discloses a pumpless perfusion device for cell culture comprising a rocking platform (see Figs. 2-4) holding and rocking a plate using an adjustable rocking speed and tilt angle.  Vulto teaches in at least paragraphs [0096]-[0118] that rocking generates a hydrostatic pressure differential between wells that induces pumpless fluid flow.  See, for example, Figs. 14-17.
	Before the effective filing date of the claimed invention, it would have been obvious to use a rocking mechanism to generate pumpless fluid flow between the Zhang wells.  Hung and Vulto show that rocking mechanisms generate a hydrostatic pressure differential between wells simply through a tilting operation, and that this is an efficient and precise way to move fluid in a microfluidic environment.  Applying a known technique (here, pumpless fluid flow using a rocking mechanism) to a known device  prima facie obvious.  See MPEP 2143.

	With respect to claim 2, Zhang, Hung, Grego and Vulto disclose the combination as described above.  Zhang further teaches that the polymer layer is fabricated from PDMS.
	
	With respect to claim 3, Zhang, Hung, Grego and Vulto disclose the combination as described above.  Grego teaches that the device may be made using polycarbonate materials in at least paragraph [0060].  Zhang further states that the membranes may be made from polycarbonate.

	With respect to claims 4-6, Zhang, Hung, Grego and Vulto disclose the combination as described above.  Polymer membrane diameter, porosity and thickness are all result effective variables to be optimized through routine experimentation.  It would have been obvious to one of ordinary skill to arrive at the claimed values when selecting membranes for use in the Zhang device.

	With respect to claim 7, Zhang, Hung, Grego and Vulto disclose the combination as described above.  Zhang, Hung, Grego and Vulto each show how cell culture chamber wells are connected in series using at least one microchannel.

is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Oakley (US 20190002809) reference teaches the state of the art regarding pumpless cell culture devices that implement a rocking mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799